 

 



 

XFIT BRANDS, INC.

 

______________

 

PREFERRED STOCK PURCHASE AGREEMENT

 

______________

 

Dated as of February 1, 2018

 

 

 



 

XFIT BRANDS, INC.

 

PREFERRED STOCK PURCHASE AGREEMENT

 

February 1, 2018

 

PIMCO Funds: Private Account Portfolio Series: PIMCO High Yield Portfolio
c/o Pacific Investment Management Company LLC
650 Newport Center Drive
Newport Beach, California 92660

 

Ladies and Gentlemen:

 

XFIT BRANDS, INC., a Nevada corporation (“XFIT” or the “Company”), hereby agrees
with PIMCO Funds: Private Account Portfolio Series: PIMCO High Yield Portfolio,
a separate investment portfolio of PIMCO Funds, a Massachusetts business trust
(the “Purchaser”), as follows:

 

Section 1.        Authorization of Preferred Shares. The Company has authorized
the issue of 1,000 shares of its Series A Preferred Stock, par value $0.0001 per
share (collectively, the “Preferred Shares”). Certain capitalized terms used in
this Agreement are defined in Exhibit A; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement. As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended,
supplemented or otherwise modified.

 

Section 2.        Issue of Preferred Shares.

 

The Preferred Shares will be dated the date of delivery thereof, and will have
the terms and conditions provided in the Certificate of Designation attached as
Exhibit B hereto.

 

Section 3.       Exchange of Existing Notes. Subject to the terms and conditions
hereof and in reliance on the representations and warranties of the Company
contained herein, the Purchaser agrees to exchange the entire aggregate
principal amount and accrued interest and penalties thereon of the 9.00% Senior
Subordinated Notes of the Company and the associated Common Stock Purchase
Warrants of the Company for the Preferred Shares (the “Exchange Transactions”).
Prior to delivery of the Preferred Shares, Purchaser agrees to deliver a
certificate containing certain investment representations and warranties
substantially in the form set out in Exhibit C to this Agreement (the “Purchaser
Certificate”).

 

Section 4.       Closing. The Exchange Transactions, including delivery of the
Preferred Shares, shall be made at the offices of Latham & Watkins LLP, 885
Third Avenue, New York, New York 10022 at 10:00 A.M., New York time on the
Closing Date, against payment therefor by delivery by the Purchaser of the
certificates representing the Notes and the Warrants. The Preferred Shares so
delivered shall be registered in the Purchaser’s name or otherwise as the
Purchaser shall have advised XFIT in writing not less than one Business Day
prior to the Closing Date.

 

 

 

 



Section 5.       Conditions to Effectiveness. The effectiveness of this
Agreement, including the Purchaser’s obligation to purchase the Preferred Shares
to be sold by the Company to the Purchaser on the Closing Date, is subject to
the fulfillment to the Purchaser’s satisfaction, on or prior to the Closing
Date, of the following conditions:

 

(a)       Representations and Warranties. The representations and warranties of
the Company in this Agreement and the other Transaction Documents shall be true
and correct on the Closing Date.

 

(b)       Performance; No Default. Each of the Company shall have performed and
complied with all agreements and conditions contained in this Agreement and each
other Transaction Document required to be performed or complied with by it on or
prior to the Closing Date and, after giving effect to the Closing Date
Transactions, no Default or Event of Default shall have occurred and be
continuing. As of the Closing Date, no event or circumstance has occurred that
may have a Material Adverse Effect.

 

(c)       Documents. The Purchaser shall have received duly executed copies of
this Agreement, a certificate evidencing the Preferred Shares and each of the
other Transaction Documents and original or copies of such other documents as
the Purchaser may reasonably request.

 

(d)       Legal Opinion. The Purchaser shall have received an opinion of counsel
to the Company in form and substance satisfactory to the Purchaser.

 

(e)       Officer’s Certificate. The Company shall have delivered to the
Purchaser an officer’s certificate, dated as of the Closing Date, certifying
that the conditions specified in Sections 5(a), 5(b), 5(g), 5(h) and 5(i) have
been fulfilled.

 

(f)       Secretary’s Certificate. The Purchaser shall have received a
certificate of the Secretary or an Assistant Secretary (or equivalent officer)
of the Company certifying:

 

(i)       that attached thereto are true and complete copies of all resolutions
and other consents adopted by the Company authorizing and approving the
execution, delivery, filing and performance of this Agreement and the other
Transaction Documents and the consummation of the Closing Date Transactions, and
that all such resolutions and consents are in full force and effect as of the
Closing Date and are all the resolutions and consents adopted in connection with
the transactions contemplated hereby and thereby;

 

(ii)       that attached thereto are true and complete copies of the certificate
of incorporation and by-laws of the Company and that such organizational
documents are in full force and effect as of the Closing Date;

 

 

 



 

(iii)       the names and signatures of the officers of the Company authorized
to sign this Agreement, the other Transaction Documents and the other documents
to be delivered hereunder and thereunder; and

 

(iv)       that attached thereto are true and complete copies of good standing
certificates (or their equivalent) for the Company and each Subsidiary from the
secretary of state or similar Governmental Authority of the jurisdiction under
the Laws in which such Company or Subsidiary is organized and a foreign
qualification certificate (or its equivalent) for such Company or Subsidiary
from the secretary of state or similar Governmental Authority of each
jurisdiction in which such Company or Subsidiary has qualified, or is required
to qualify, to do business as a foreign corporation.

 

(g)       Changes in Structure. Neither the Company nor any Subsidiary or
Subsidiary shall have changed its jurisdiction of formation or been a party to
any merger or consolidation and Neither the Company nor any Subsidiary or
Subsidiary shall have succeeded to all or any substantial part of the
liabilities of any other entity, except as disclosed in the Schedules hereto.

 

(h)       No Governmental Order. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Governmental Order which is in
effect and has the effect of making the transactions contemplated by this
Agreement or any other Transaction Document illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder or thereunder to be rescinded following completion
thereof.

 

(i)       Authorization and Consents. The Purchaser shall have received duly
executed copies of all approvals, consents, filings and waivers necessary to
complete the transactions contemplated herein and in the other Transaction
Documents.

 

Section 6.       Representations and Warranties by the Company. The Company
represents and warrants to the Purchaser as of the date hereof that:

 

(a)       Organization; Power and Authority. The Company and each Subsidiary is
a corporation or limited liability company duly incorporated or organized,
validly existing and in good standing under the Laws of the state of its
organization, and the Company and each Subsidiary has full company power and
authority to (i) enter into this Agreement and the other Transaction Documents
to which the Company is a party, to carry out its obligations hereunder and
thereunder and to consummate the Closing Date Transactions and (ii) own, operate
or lease the properties and assets now owned, operated or leased by it and to
carry on its business as it has been and is currently conducted. The Company and
each Subsidiary is duly licensed or qualified to do business and is in good
standing in each jurisdiction, as set forth in Schedule 6(a), in which the
properties owned or leased by it or the operation of its business as currently
conducted makes such licensing or qualification necessary, except where such
failure could not reasonably be expected to have a Material Adverse Effect.

 

 

 



 

(b)       Authorization, etc. This Agreement and any other Transaction Document
to which any of the Company is a party, the performance by the Company of its
obligations hereunder and thereunder and the consummation by the Company of the
Exchange Transactions have been duly authorized by all necessary action on the
part of the Company, and this Agreement and each other Transaction Document has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms.

 

(c)       Compliance with Laws, Other Instruments, etc. The Company and the
Subsidiaries have complied, and are now complying, in all material respects with
all Laws applicable to them or their respective businesses, properties or
assets, except where non-compliance would not have a Material Adverse Effect.
The execution, delivery and performance by the Company of this Agreement and
each other Transaction Document will not:

 

(i)       contravene, result in any breach of, or constitute a default under, or
result in the creation of any Encumbrance in respect of any property of the
Company or any Subsidiary under any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, or its organizational documents or any
other agreement or instrument to which the Company or any Subsidiary is bound or
by which the Company or any Subsidiary or any of its properties may be bound or
affected;

 

(ii)       conflict with or result in a breach of any of the terms, conditions
or provisions of any order, judgment, decree, or ruling of any court, arbitrator
or Governmental Authority applicable to the Company or any Subsidiary or its
property; or

 

(iii)       violate any provision of any statute or other rule or regulation of
any Governmental Authority applicable to the Company and any Subsidiary or any
Subsidiary.

 

All Permits required for the Company and the Subsidiaries to conduct their
respective businesses have been obtained by them and are valid and in full force
and effect. All fees and charges with respect to such Permits have been paid in
full. No event has occurred that, with or without notice or lapse of time or
both, would reasonably be expected to result in the revocation, suspension,
lapse or limitation of any Permit applicable to the Company or any Subsidiary.

 

(d)       Preferred Shares. The Preferred Shares have been duly authorized and
validly issued and are fully paid and non-assessable, have been issued (subject
to the accuracy of Purchaser’s representations and warranties contained in the
Purchaser Certificate) in compliance with all securities laws and are not
subject to any pre-emptive or similar rights.

 

 

 



 

(e)       Governmental Authorizations, etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority or any other Person is required in connection with the execution,
delivery or performance by the Company of this Agreement or any other
Transaction Document.

 

(f)       Private Offering by the Company. None of the Company nor anyone acting
on their behalf has offered the Preferred Shares or any similar securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchaser. None of the Company nor anyone acting on their behalf has taken, or
will take, any action that would subject the issuance or sale of the Preferred
Shares to the registration requirements of the Securities Act.

 

(g)       Litigation; Observance of Agreements, Statutes and Orders. Except as
set forth on Schedule 6(b), there are no actions, suits or proceedings pending
or, to the Knowledge of the Company or any Subsidiary, threatened against the
Company or any Subsidiary or any outstanding Governmental Orders affecting any
of the Company or any Subsidiary or any of their respective properties in any
court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, could if adversely determined,
have a Material Adverse Effect. No injunction, writ, temporary restraining order
or any order of any nature has been issued by, or sought from, any court or
other Governmental Authority purporting or seeking to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Transaction
Document or directing that the transactions provided for herein or therein not
be consummated as herein or therein provided.

 

(h)       No Default. Except as set forth in Schedule 6(h), neither the Company
nor any Subsidiary is (i) in default under any term of any agreement or
instrument to which it is a party or by which it is bound, or any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
(ii) in violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority, except in the case of clause (ii), where such failure
could not reasonably be expected to have a Material Adverse Effect.

 

(i)       Financial Statements. The Company has provided internal (unaudited)
financial statements for the fiscal year ended June 30, 2017 and 2016 (the
“Financial Statements”). The Financial Statements (i) have been prepared in
accordance with GAAP applied on a consistent basis throughout the period
involved and (ii) are based on the books and records of the Company and fairly
present the financial condition of the Company and its consolidated subsidiaries
as of years then ended and the results of operations of the Company and its
consolidated subsidiaries for the periods indicated.

 

 

 



 

(j)       Undisclosed Liabilities. Except as set forth in the Financial
Statements or on Schedule 6(j), Neither the Company nor any Subsidiary has any
Liabilities.

 

(k)       Absence of Certain Changes, Events and Conditions. Except as set forth
in the SEC Reports or Schedule 6(k), since December 31, 2013, there has not
been, with respect to the Company or any Subsidiary, any of the following
occurrences which continue to exist as of the date hereof:

 

(i)       event, occurrence or development that has had, or could have,
individually or in the aggregate, a Material Adverse Effect;

 

(ii)       amendment of the charter, by-laws or other organizational documents
of such company;

 

(iii)       split, combination or reclassification of any shares of its Equity
Interests;

 

(iv)       issuance, sale or other disposition of any of its Equity Interests,
or grant of any options, warrants or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any of its Equity Interests;

 

(v)       declaration or payment of any dividends or distributions on or in
respect of any of its Equity Interests or redemption, purchase or acquisition of
its Equity Interests;

 

(vi)       material change in any method of accounting or accounting practice of
such company;

 

(vii)       incurrence, assumption or guarantee of any Indebtedness except
unsecured current obligations and Liabilities incurred in the ordinary course of
business consistent with past practice;

 

(viii)       transfer, assignment, sale or other disposition of any of the
assets shown or reflected in the Financial Statements or cancellation, discharge
or payment of any material debts, liens or entitlements;

 

(ix)       transfer, assignment or grant of any license or sublicense of any
rights under or with respect to any Intellectual Property, other than licenses
granted in the ordinary course of business and consistent with past practice to
manufacturers to produce products bearing Company logos;

 

(x)       any capital investment in, or any loan to, any other Person;

 

(xi)       acceleration, termination, material modification or amendment to or
cancellation of any material Contract (including, but not limited to, any
Material Contract) to which such Company is a party or by which it is bound;

 

(xii)       any material Capital Expenditures;

 

(xiii)       imposition of any Encumbrance upon any of such Company’s
properties, capital stock or assets, tangible or intangible;

 

 

 



 

(xiv)       adoption, modification or termination of any: (A) material
employment, severance, retention or other agreement with any current or former
employee, officer, director, independent contractor or consultant, (B) Benefit
Plan or (C) collective bargaining or other agreement with a Union, in each case
whether written or oral;

 

(xv)       any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any of its stockholders, members, directors, officers and
employees;

 

(xvi)       entry into a new line of business or abandonment or discontinuance
of existing lines of business;

 

(xvii)       adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 

(xviii)       acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof; or

 

(xix)       any Contract to do any of the foregoing, or any action or omission
that would result in any of the foregoing.

 

(l)       Taxes. Except as set forth of Schedule 6(l) the Company and each
Subsidiary:

 

(i)       has timely filed all Tax Returns that it was required to file. All
such Tax Returns were complete and correct in all respects. All Taxes due and
owing by such company (whether or not shown on any Tax Return) have been timely
paid;

 

(ii)       has withheld and paid each Tax required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law;

 

(iii)       has not been given or requested any extensions or waivers of
statutes of limitations with respect to any Taxes of such company;

 

(iv)       fully paid all deficiencies asserted, or assessments made, against
such company as a result of any examinations by any taxing authority;

 

(v)       is not a party to any Action by any taxing authority, and there are no
pending or threatened Actions by any taxing authority against such company;

 

(vi)       has delivered to the Purchaser copies of all federal, state, local
and foreign income, franchise and similar Tax Returns, examination reports, and
statements of deficiencies assessed against, or agreed to by, such company for
all Tax periods ending after December 31, 2009;

 

 

 



 

(vii)       has not been a member of an affiliated, combined, consolidated or
unitary Tax group for Tax purposes; and

 

(viii)       has no Liability for Taxes of any Person (other than an affiliated
company) under Treasury Regulations Section 1.1502-6 (or any corresponding
provision of state, local or foreign Law), as transferee or successor, by
contract or otherwise.

 

(m)       Anti-Money Laundering Laws. The operations of the Company are and have
been conducted at all times in compliance in all material respects with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions where the Company conduct business, and the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving any of the Company with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company and any Subsidiary, threatened.

 

(n)       Foreign Assets Control Regulations, etc. None of the Company nor, to
the Knowledge of the Company, any officer, agent, employee or Affiliate of the
Company and any Subsidiary is (i) currently subject to any U.S. sanctions
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”) or (ii) located, organized or resident in
a country that is the subject of Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan, Russia, the Crimea region of Ukraine and Syria). The
Company and their respective affiliates are not now knowingly engaged in any
dealings or transactions with any individual or entity, or in any country or
territory, that is the subject or target of Sanctions and will not use the
proceeds of the additional New Preferred Shares or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person that is the subject or target of Sanctions.

 

(o)       Material Contracts. Schedule 6(o) lists each Material Contract for the
Company each Subsidiary. Each Material Contract is valid and binding on such
Company in accordance with its terms and is in full force and effect. None of
the Company nor, to the Knowledge of the Company and any Subsidiary, any other
party thereto is in breach of or default under (or is alleged to be in breach of
or default under), or has provided or received any notice of any intention to
terminate, any Material Contract for the Company and any Subsidiary. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to the Purchaser.

 

 

 



 

(p)       Title to Assets, Real Property. The Company and each Subsidiary, as
applicable, has good and valid (and, in the case of owned Real Property, good
and marketable fee simple) title to, or a valid leasehold interest in, all Real
Property and personal property and other assets reflected in the Financial
Statements or acquired after the date thereof. All such properties and assets
(including leasehold interests) are free and clear of Encumbrances except for
the following (collectively referred to as “Permitted Encumbrances”):

 

liens for Taxes not yet due and payable or being contested in good faith by
appropriate procedures and for which there are adequate accruals or reserves on
the Financial Statements;

 

mechanics, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the business of the Company; or

 

easements, rights of way, zoning ordinances and other similar encumbrances
affecting Real Property which are not, individually or in the aggregate,
material to the business of the Company.

 

(r)       Inventory. All inventory of the Company and each Subsidiary, whether
or not reflected on the Financial Statements, consists of a quality and quantity
usable and salable in the ordinary course of business consistent with past
practice, except for obsolete, damaged, defective or slow-moving items that have
been written off or written down to fair market value or for which adequate
reserves have been established. All such inventory is owned by the applicable
company free and clear of all Encumbrances, and no inventory is held on a
consignment basis. The quantities of each item of inventory (whether raw
materials, work-in-process or finished goods) are not excessive, but are
reasonable in the present circumstances of the applicable company.

 

The accounts receivable reflected on the Financial Statements and the accounts
receivable arising after the date thereof (i) have arisen from bona fide
transactions entered into by the applicable company involving the sale of goods
or the rendering of services in the ordinary course of business consistent with
past practice; (ii) constitute only valid, undisputed claims of the applicable
company not subject to claims of set-off or other defenses or counterclaims
other than normal cash discounts accrued in the ordinary course of business
consistent with past practice; and (iii) subject to a reserve for bad debts
shown on the Financial Statements or, with respect to accounts receivable
arising after the date thereof, on the accounting records of the applicable
company, are collectible in full within 30 days after billing. The reserve for
bad debts shown on the Financial Statements or, with respect to accounts
receivable arising after the date thereof, on the accounting records of the
Company have been determined in accordance with GAAP, consistently applied,
subject to normal year-end adjustments and the absence of disclosures normally
made in footnotes.

 

 

 



 

(s)       Customers and Suppliers. The Company has not received any notice, and
does not have any reason to believe, that any Material Customer or Material
Supplier has ceased, or intends to cease on or after the date hereof, to use the
Company’s or any Subsidiary’s goods or services, or supply goods or services to
the Company or any Subsidiary, or to otherwise terminate or materially reduce
its relationship with the Company or any Subsidiary.

 

(t)       Environmental Matters. The Company represents and warrants the
following regarding environmental matters:

 

(i)       The Company and each Subsidiary is currently and has been in
compliance with all Environmental Laws and has not received from any Person any:
(A) Environmental Notice or Environmental Claim; or (B) written request for
information pursuant to Environmental Law, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements
as of the date this representation is made.

 

(ii)       The Company and each Subsidiary has obtained and is in material
compliance with all Environmental Permits (each of which is disclosed in
Schedule X) necessary for the ownership, lease, operation or use of the business
or assets of such Company and all such Environmental Permits will be in full
force and effect through the date this representation is made in accordance with
Environmental Law, and Neither the Company nor any Subsidiary is aware of any
condition, event or circumstance that might prevent or impede, after the date
hereof, the ownership, lease, operation or use of the business or assets of the
Company and any Subsidiary as currently carried out.

 

(iii)       No real property currently or formerly owned, operated or leased by
the Company and any Subsidiary is listed on, or has been proposed for listing
on, the National Priorities List (or CERCLIS) under CERCLA, or any similar state
list.

 

(iv)       There has been no Release of Hazardous Materials in contravention of
Environmental Law with respect to the business or assets of the Company and any
Subsidiary or any real property currently or formerly owned, operated or leased
by the Company and any Subsidiary, and neither the Company nor any Subsidiary
has received an Environmental Notice that any real property currently or
formerly owned, operated or leased in connection with the business of the
Company and any Subsidiary (including soils, groundwater, surface water,
buildings and other structure located on any such real property) has been
contaminated with any Hazardous Material which could reasonably be expected to
result in an Environmental Claim against, or a violation of Environmental Law or
term of any Environmental Permit by, the Company and any Subsidiary.

 

(v)       Neither the Company nor any Subsidiary has retained or assumed, by
contract or operation of Law, any liabilities or obligations of third parties
under Environmental Law.

 

 

 



 

(vi)       Neither the Company nor any Subsidiary is aware of, nor does the
Company and any Subsidiary reasonably anticipate, any condition, event or
circumstance concerning the Release or regulation of Hazardous Materials that
might prevent, impede or materially increase the costs associated with the
ownership, lease, operation, performance or use of the business or assets of the
Company and any Subsidiary as currently carried out.

 

(vii)       Schedule 6(t) contains (A) a complete and accurate list of all
active or abandoned aboveground or underground storage tanks owned or operated
by the Company and any Subsidiary and (B) a complete and accurate list of all
off-site Hazardous Materials treatment, storage, or disposal facilities or
locations used by the Company and any Subsidiary and any predecessors of the
Company and any Subsidiary as to which the Company and any Subsidiary may retain
liability, and none of these facilities or locations has been placed or proposed
for placement on the National Priorities List (or CERCLIS) under CERCLA, or any
similar state list, and Neither the Company nor any Subsidiary has received any
Environmental Notice regarding potential liabilities with respect to such
off-site Hazardous Materials treatment, storage, or disposal facilities or
locations used by the Company and any Subsidiary.

 

(viii)       The Company has listed in Schedule 6(t) and provided or otherwise
made available to the Purchaser (A) any and all environmental reports, studies,
audits, records, sampling data, site assessments, risk assessments, economic
models and other similar documents with respect to the business or assets of the
Company or any currently or formerly owned, operated or leased real property
which are in the possession or control of the Company and any Subsidiary related
to compliance with Environmental Laws, Environmental Claims or an Environmental
Notice or the Release of Hazardous Materials; and (B) any and all material
documents concerning planned or anticipated Capital Expenditures required to
reduce, offset, limit or otherwise control pollution and/or emissions, manage
waste or otherwise ensure compliance with current or future Environmental Laws
(including, without limitation, costs of remediation, pollution control
equipment and operational changes).

 

(u)       Employee Benefit Matters. Schedule 6(u) contains a true and complete
list of each Benefit Plan. With respect to each Benefit Plan, the Company has
made available to the Purchaser accurate, current and complete copies of each of
the following: (i) where the Benefit Plan has been reduced to writing, the plan
document together with all amendments; (ii) where the Benefit Plan has not been
reduced to writing, a written summary of all material plan terms; and (iii) in
the case of any Benefit Plan that is intended to be qualified under Section
401(a) of the Code, a copy of the most recent determination, opinion or advisory
letter from the Internal Revenue Service.

 

 

 



 

Each Benefit Plan, other than any Multiemployer Plan, has been established,
administered and maintained in accordance with its terms and in compliance with
all applicable Laws (including ERISA and the Code), except where such failure to
comply could not reasonably be expected to have a Material Adverse Effect. Each
Qualified Benefit Plan is so qualified and has received a favorable and current
determination letter from the Internal Revenue Service, or with respect to a
prototype plan, can rely on an opinion letter from the Internal Revenue Service
to the prototype plan sponsor, to the effect that such Qualified Benefit Plan is
so qualified and that the plan and the trust related thereto are exempt from
federal income taxes under Sections 401(a) and 501(a), respectively, of the
Code, and nothing has occurred that could reasonably be expected to cause the
revocation of such determination letter from the Internal Revenue Service or the
unavailability of reliance on such opinion letter from the Internal Revenue
Service, as applicable, nor has such revocation or unavailability been
threatened. Nothing has occurred with respect to any Benefit Plan that has
subjected or could reasonably be expected to subject the Company and any
Subsidiary to a penalty under Section 502 of ERISA or to tax or penalty under
Section 4975 of the Code. All benefits, contributions and premiums relating to
each Benefit Plan have been timely paid in accordance with the terms of such
Benefit Plan and all applicable Laws and accounting principles, and all benefits
accrued under any unfunded Benefit Plan have been paid, accrued or otherwise
adequately reserved to the extent required by, and in accordance with, GAAP.
There is no pending or, to the Company and any Subsidiary’s Knowledge,
threatened Action relating to a Benefit Plan (other than routine claims for
benefits).

 

None of the Company nor any of their respective ERISA Affiliates has (i)
incurred or reasonably expects to incur, either directly or indirectly, any
material Liability under Title I or Title IV of ERISA or related provisions of
the Code or foreign Law relating to employee benefit plans; (ii) failed to
timely pay premiums to the Pension Benefit Guaranty Corporation; (iii) withdrawn
from any Benefit Plan; or (iv) engaged in any transaction which would give rise
to liability under Section 4069 or Section 4212(c) of ERISA.

 

With respect to each Benefit Plan, except as otherwise disclosed on Schedule
6(u), (i) no such plan is a Multiemployer Plan, and all contributions required
to be paid by the Company and any Subsidiary or its ERISA Affiliates have been
timely paid to the applicable Multiemployer Plan; (ii) no such plan is a
“multiple employer plan” within the meaning of Section 413(c) of the Code or a
“multiple employer welfare arrangement” (as defined in Section 3(40) of ERISA);
(iii) no Action has been initiated by the Pension Benefit Guaranty Corporation
to terminate any such plan or to appoint a trustee for any such plan; (iv) no
such plan is subject to the minimum funding standards of Section 302 of ERISA or
Section 412 of the Code, and no such plan has failed to satisfy the minimum
funding standards of Section 302 of ERISA or Section 412 of the Code; and (v) no
“reportable event,” as defined in Section 4043 of ERISA, has occurred with
respect to any such plan.

 

Except as otherwise disclosed on Schedule 6(u), other than as required under
Section 601 et. seq. of ERISA or other applicable Law, no Benefit Plan provides
post-termination or retiree welfare benefits to any individual for any reason,
and none of the Company nor any of their respective ERISA Affiliates has any
Liability to provide post-termination or retiree welfare benefits to any
individual.

 

 

 



 

Neither the execution of this Agreement nor any of the transactions contemplated
by this Agreement will (either alone or upon the occurrence of any additional or
subsequent events): (i) entitle any current or former director, officer,
employee, independent contractor or consultant of the Company and any Subsidiary
to severance pay or any other payment; (ii) accelerate the time of payment,
funding or vesting, or increase the amount of compensation due to any such
individual; (iii) limit or restrict the right of the Company and any Subsidiary
to merge, amend or terminate any Benefit Plan; or (iv) increase the amount
payable under or result in any other material obligation pursuant to any Benefit
Plan.

 

(v)       Employment Matters. Except as otherwise disclosed on Schedule 6(v),
(i) all compensation, including wages, commissions and bonuses, payable to
employees, independent contractors or consultants of the Company and any
Subsidiary for services performed on or prior to the date this representation is
made have been paid in full (or accrued in full on the balance sheet contained
in the Financial Statements) and there are no outstanding agreements,
understandings or commitments of the Company and any Subsidiary with respect to
any employment, compensation, commissions or bonuses; (ii) neither the Company
nor any Subsidiary is, and neither the Company nor any Subsidiary has ever been,
a party to, bound by, or negotiating any collective bargaining agreement or
other Contract with a Union, and there is not, and has never been, any Union
representing or purporting to represent any employee of the Company and any
Subsidiary, and, to The Company and each Subsidiary’s Knowledge, no Union or
group of employees is seeking or has sought to organize employees for the
purpose of collective bargaining; (iii) there has never been, nor has there been
any threat of, any strike, slowdown, work stoppage, lockout, concerted refusal
to work overtime or other similar labor disruption or dispute affecting the
Company and any Subsidiary or any of its employees; Neither the Company nor any
Subsidiary has any duty to bargain with any Union; (iv) The Company and each
Subsidiary is and has been in compliance in all material respects with the terms
of the collective bargaining agreements and other Contracts listed on Schedule
XI, all applicable Laws pertaining to employment and employment practices,
including all Laws relating to labor relations, equal employment opportunities,
fair employment practices, employment discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, health and
safety, workers’ compensation, leaves of absence and unemployment insurance; (v)
all individuals characterized and treated by the Company and any Subsidiary as
independent contractors or consultants are properly treated as independent
contractors under all applicable Laws; (vi) all employees classified as exempt
under the Fair Labor Standards Act and state and local wage and hour laws are
properly classified; and (vii) there are no Actions against the Company and any
Subsidiary pending, or to the Knowledge of the Company and any Subsidiary,
threatened to be brought or filed, by or with any Governmental Authority or
arbitrator in connection with the employment of any current or former applicant,
employee, consultant, volunteer, intern or independent contractor of the Company
and any Subsidiary, including, without limitation, any claim relating to unfair
labor practices, employment discrimination, harassment, retaliation, equal pay,
wage and hours or any other employment related matter arising under applicable
Laws.

 

 

 



 

(w)       Books and Records. The minute books and stock record books of the The
Company and each Subsidiary, all of which have been made available to the
Purchaser, are complete and correct and have been maintained in accordance with
sound business practices. The minute books of The Company and each Subsidiary
contain, in all material respects, accurate and complete records of all
meetings, and actions taken by written consent of, the stockholders, the board
of directors and any committees of the board of directors of the applicable
company, and no meeting, or action taken by written consent, of any such
stockholders, board of directors or committee has been held for which minutes
have not been prepared and are not contained in such minute books.

 

(x)       Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of the Company and any Subsidiary.

 

(y)       Foreign Corrupt Practices Act. None of the Company nor, to the
Knowledge of the Company and any Subsidiary, any other person associated with or
acting on behalf of the Company and any Subsidiary, including, without
limitation, any director, officer, agent, employee or Affiliate of the Company
and any Subsidiary has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity or to influence official action; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment; or (iv) violated or is in violation
of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder; and The Company and each Subsidiary
has instituted and maintains policies and procedures designed to ensure
compliance therewith.

 

(z)       Transactions with Affiliates. There are no Contracts or other
transactions between or among any of the Company, on the one hand, and any
officer, director, employee, present or former stockholder (including any
spouse, parent, sibling, descendants (including adoptive relationships and
stepchildren) of any such natural persons, or trust or other entity in which any
such natural persons or such other individuals owns or otherwise holds any
beneficial interest in) or Affiliate of any of the Company, on the other hand.

 

 

 

 

(aa)       Full Disclosure. No representation or warranty by the Company and any
Subsidiary in this Agreement, any other Transaction Document or any certificate
or other document furnished or to be furnished to the Purchaser pursuant to this
Agreement or any other Transaction Document contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.

 

Section 7.       Representations and Warranties by the Purchaser. The Purchaser
represents and warrants to The Company and each Subsidiary that it is acquiring
the New Preferred Shares for its own account for investment. The Purchaser
agrees that if it should in the future determine to transfer, sell, assign,
pledge, hypothecate or otherwise dispose of the New Preferred Shares, or any
interests therein, such transfer, sale or other disposition shall not be made in
violation of Section 5 of the Securities Act.

 

Section 8.       Affirmative Covenants. Unless the Company have received the
prior written consent or waiver of the Purchaser, The Company and each
Subsidiary jointly and severally shall comply with and be subject to each of the
following covenants:

 

(a)       Annual Financial Statements. Within 90 days after the end of each
fiscal year of XFIT, XFIT shall deliver to the Purchaser copies of its
consolidated financial statements consisting of a balance sheet of XFIT and its
consolidated subsidiaries as at the end of such fiscal year and statements of
income, stockholders’ equity and cash flows of XFIT and its consolidated
subsidiaries for such fiscal year, setting forth in comparative form the
corresponding figures for the preceding fiscal year (if applicable), certified
by and containing an opinion, unqualified as to scope, of a firm of independent
certified public accountants selected by XFIT and acceptable to the Purchaser;
provided that the foregoing delivery requirement shall be satisfied if XFIT
shall have filed with the SEC its Annual Report on Form 10-K for such fiscal
year, which is available to the public via EDGAR or any successor system.

 

(b)       Quarterly Financial Statements. Within 45 days after the end of each
of the first three quarters of each fiscal year of XFIT, XFIT shall deliver to
the Purchaser copies of financial statements consisting of consolidated balance
sheets of XFIT and its consolidated subsidiaries as at the end of such quarter
and statements of income, stockholders’ equity and cash flows of XFIT and its
consolidated subsidiaries for each such quarter, setting forth in comparative
form the corresponding figures for the corresponding periods of the preceding
fiscal year (if applicable), all in reasonable detail and certified (subject to
normal year-end audit adjustments) by a senior financial officer of XFIT as
having been prepared in accordance with GAAP; provided that the foregoing
delivery requirement shall be satisfied if XFIT shall have filed with the SEC
its Quarterly Report on Form 10-Q for such fiscal quarter, which is available to
the public via EDGAR or any successor system.

 

 

 



 

(c)       Board Minutes. The Company and each Subsidiary shall deliver to the
Purchaser upon request copies of the minutes of each meeting of the board of
directors or other governing body of such Company, each action taken by written
consent of the members or stockholders, the board of directors or other
governing body and any committees of the board of directors or other governing
body of such Company, all of which shall be complete and correct and maintained
in accordance with sound business practices, and no meeting, or action taken by
written consent, of any such stockholders, board of directors, other governing
body or committee shall be held for which minutes are not prepared.

 

(d)       Corporate Existence, etc. The Company and each Subsidiary shall at all
times maintain (i) under the Laws of the state of California, Delaware or
Nevada, as the case may be, its valid company existence and good standing, (ii)
its due license and qualification to do business and good standing in each
jurisdiction set forth on Schedule II and, following the date of this Agreement,
each other jurisdiction in which the properties owned or leased by it or the
operation of its business makes such licensing or qualification necessary and
(iii) all Permits necessary to the conduct of its businesses.

 

(e)       Compliance with Law. The Company and each Subsidiary shall comply with
all Laws applicable to it or its business, properties or assets.

 

(f)       Contractual Obligations. The Company and each Subsidiary shall (i)
comply with all contractual obligations, unless and to the extent such
obligations are being contested in good faith by appropriate proceedings and
adequate reserves (as determined in accordance with GAAP) have been established
on its books and financial statements of such Company for such obligations; and
(ii) perform and observe all of its obligations and covenants set forth in each
of the Transaction Documents.

 

(g)       Payment of Taxes, Fees and Claims. The Company and each Subsidiary
shall (i) pay and discharge all Taxes due and owing by such Company before the
same becomes delinquent and before penalties accrue thereon, unless and to the
extent such Taxes are being contested in good faith by appropriate procedures
and adequate accruals or reserves (as determined in accordance with GAAP) have
been established on the books and financial statements of such Company for such
Taxes; (ii) pay when due all transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement (including any real
property transfer Tax and any other similar Tax). The Company and each
Subsidiary shall, at its own expense, timely file any Tax Return or other
document with respect to such Taxes or fees (and the Purchaser shall cooperate
with respect thereto as necessary); (iii) pay and discharge all claims for
labor, material and supplies which, if unpaid and delinquent, would become under
applicable Law a Lien upon property of the Company and any Subsidiary, unless
and to the extent such claims are being contested in good faith by appropriate
procedures and adequate accruals or reserves (as determined in accordance with
GAAP) have been established on the books and financial statements of the Company
for such claims.

 

 

 



 

(h)       Maintenance of Assets, Insurance, and Records; Inspection. The Company
and each Subsidiary shall (i) maintain and keep its properties and assets in
good repair, working order and condition, ordinary wear and tear excepted; (ii)
maintain with financially sound and reputable insurance companies (x) property
and casualty and other insurance covering risks and hazards of such types and in
such amounts as are customary for adequately-insured companies of similar size
engaged in similar industries and lines of business, and (y) directors and
officers liability insurance with coverage of no less than $1,000,000 per
occurrence/in an amount per occurrence and on terms and conditions satisfactory
to the Purchaser; and (iii) keep adequate books, accounts and records in
accordance with past custom and practice as used in the preparation of the
Financial Statements, which books, accounts and records shall fairly present the
financial condition and results of operations of the Company. Such books,
accounts and records shall be available for inspection by one or more
representatives of the Purchaser during normal business hours and upon not less
than three (3) Business Days’ prior notice.

 

(i)       Other Covenants. The Company and each Subsidiary shall (i) own,
exclusively or jointly with other Persons, all right, title and interest in and
to, or have a valid license for, and shall maintain all Intellectual Property
necessary to the conduct of its business, free and clear of Encumbrances, (ii)
enter into and maintain in full force and effect binding, written agreements
with every current and former employee of such Company, and with every current
and former independent contractor, whereby such employees and independent
contractors (x) assign to the applicable company any ownership interest and
right they may have in the Company Intellectual Property and (y) acknowledge the
applicable company’s exclusive ownership of all Company Intellectual Property,
and (iii) remain in full compliance with all legal requirements applicable to
the Company Intellectual Property and the applicable company’s ownership and use
thereof.

 

Section 9.       Negative Covenants. The Company and each Subsidiary jointly and
severally covenants that so long as any of the Preferred Shares are outstanding:

 

(a)       Merger, Consolidation, etc. Neither the Company nor any Subsidiary
will consolidate with or merge with any other Person or convey, transfer or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person unless:

 

the successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease substantially all of the
assets of such Company as an entirety, as the case may be, shall be a solvent
corporation or limited liability company organized and existing under the laws
of the United States or any State thereof (including the District of Columbia)
with a net worth equal to or in excess of such Company immediately following the
consummation of such transaction, and such Person shall have (x) executed and
delivered to each holder of any Preferred Shares its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Preferred Shares and (y) caused to be delivered to each holder
of any Preferred Shares an opinion of nationally recognized independent counsel,
or other independent counsel satisfactory to the Purchaser, to the effect that
all agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and

 

 

 



 

immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

 

No such conveyance, transfer or lease of all or substantially all of the assets
of the Company and any Subsidiary shall have the effect of releasing the Company
and any Subsidiary or any successor thereof that shall theretofore have become
such in the manner prescribed in this Section 10(a) from its liability under
this Agreement or the other Transaction Documents.

 

(d)       Restricted Payments. Neither the Company nor any Subsidiary will,
directly or indirectly, declare, pay, or make any Restricted Payments.

 

Section 10.       Further Assurances. Following the date hereof, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

 

 

 



Section 11.       Indemnification.

 

(a)       Survival. The representations and warranties contained herein and in
the other Transaction Documents shall survive the execution and delivery of this
Agreement, the Closing Date and the termination of this Agreement. All covenants
and agreements of the parties contained herein shall survive the execution and
delivery of this Agreement, the Closing Date and the termination of this
Agreement indefinitely or for the period explicitly specified therein.

 

(b)       Indemnification by Company. The Company and each Subsidiary shall
jointly and severally indemnify and defend the Purchaser and its Affiliates and
their respective Representatives (collectively, the “Purchaser Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Purchaser Indemnitees based upon, arising out of, with respect
to or by reason of:

 

(i)       any inaccuracy in or breach of any of the representations or
warranties of the Company and any Subsidiary contained in this Agreement or any
other Transaction Document or in any certificate or instrument delivered by or
on behalf of the Company and any Subsidiary pursuant to this Agreement or any
other Transaction Document;

 

(ii)       any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by the Company and any Subsidiary pursuant to this
Agreement or any other Transaction Document; or

 

(iii)       otherwise relating to or arising out of this Agreement, any other
Transaction Document or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, any other Transaction Document or any transaction
contemplated hereby or thereby.

 

(c)       Effect of Investigation. Neither the representations, warranties and
covenants of the Company, nor the right to indemnification of any Purchaser
Indemnitee making a claim under this Section 11 with respect thereto, shall be
affected or deemed waived by reason of any investigation made by or on behalf of
a Purchaser Indemnitee (including by any of its Representatives) or by reason of
the fact that a Purchaser Indemnitee or any of its Representatives knew or
should have known that any such representation or warranty is, was or might be
inaccurate or by reason of a Purchaser Indemnitee’s waiver of any condition set
forth in Section 7.

 

 

 



 

Section 12.       Waiver, Change or Modification; Counterparts. No course of
dealing between the Company and any Subsidiary and the Purchaser (or any Person
acting on its behalf) or delay on the part of the Purchaser in exercising any
rights hereunder or under the Preferred Shares shall operate as a waiver of any
rights of the Purchaser, except to the extent expressly waived in writing by the
Purchaser. This Agreement may not be changed orally, but only by an agreement in
writing signed by, or on behalf of, each of the Company and the Purchaser. This
Agreement may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but such counterparts shall together
constitute but one and the same instrument

 

Section 13.       Replacement of Preferred Shares. Upon receipt of evidence
reasonably satisfactory to XFIT, on behalf of the Company, of the loss, theft,
destruction, defacing or mutilation of any Note, then in each such case the
Company will execute and deliver a new Preferred Share certificate of like tenor
and unpaid principal amount, in lieu of such lost, stolen, destroyed, defaced or
mutilated certificate.

 

Section 14.       Miscellaneous.

 

(a)       Successors and Assigns. All covenants and other agreements contained
in this Agreement by or on behalf of any of the parties hereto shall bind and
inure to the benefit of their respective successors and permitted assigns
(including, without limitation, any subsequent holder of Preferred Shares)
whether so expressed or not, provided that neither the Company nor any
Subsidiary may assign its rights or obligations hereunder or any interest herein
without the prior written consent of the Purchaser. Any assignment by the
Company and any Subsidiary without such consent required above shall be null and
void.

 

(b)       Public Announcements. Neither the Company nor any Subsidiary shall
issue any press release or make any other public announcement or disclosure with
respect to this Agreement and the transactions contemplated herein without the
prior written consent of the Purchaser, except for any press release, public
announcement or other public disclosure that is required by applicable law or
governmental regulations or by order of a court of competent jurisdiction. Prior
to making any such required disclosure, the applicable company shall have given
written notice to the Purchaser describing in reasonable detail the proposed
content of such disclosure and shall permit the Purchaser to review and comment
upon the form and substance of such disclosure.

 

(c)       Expenses. Whether or not the transaction hereby contemplated shall be
consummated, the Company shall jointly and severally pay all of the fees,
expenses and disbursements incurred by the Company and any Subsidiary in
connection with the negotiation, execution and delivery of the Transaction
Documents.

 

(d)       Severability. Each provision of this Agreement shall be considered
severable and if for any reason any provision that is not essential to the
effectuation of the basic purposes of the Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable and contrary to existing
or future applicable law, such invalidity shall not impair the operation of or
affect those provisions of this Agreement that are valid. In that case, this
Agreement shall be construed so as to limit any term or provision so as to make
it enforceable or valid within the requirements of any applicable law, and in
the event such term or provision cannot be so limited, this Agreement shall be
construed to omit such invalid or unenforceable provisions.

 

 

 



 

(e)       Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

 

(f)       Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

(g)       Entire Agreement. This Agreement and the other Transaction Documents
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and those in the other Transaction
Documents, the Exhibits and Schedules, the statements in the body of this
Agreement will control.

 

(h)       Notices. All notices, requests, consents and other communications and
transmissions hereunder, or under or in respect of any Note, shall be in writing
and shall be deemed to have been duly given to any party when delivered
personally (by courier service or otherwise), upon receipt or three (3) days
after being mailed by registered first-class mail, postage prepaid and return
receipt requested in each case to the applicable address set forth below:

 

(i)       if to the Purchaser, at PIMCO Funds: Private Account Portfolio Series:
PIMCO High Yield Portfolio, c/o Pacific Investment Management Company LLC, 650
Newport Center Drive, Newport Beach, California 92660, Attn: General Counsel
with a copy to Latham & Watkins LLP, 885 Third Avenue, New York, New York
10022-4834, Attn: Loren N. Finegold;

 

(ii)       if to XFIT, at Attn: J. Gregory Barrow, 25731 Commercentre Drive,
Lake Forest CA 92630, with a copy to Joseph Galda, Esq., 1055 Westlakes Drive,
Suite 300, Berwyn, Pennsylvania 19312;

 

(iii)       or, in each case, at such other address in the United States of
America as shall have been furnished in writing pursuant to this Section 16.

 

(i)       No Third-party Beneficiaries. Except as provided in Section 12 herein,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

 

 



 

(j)       Governing Law. THIS AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY HERETO OR THERETO OR THE NEGOTIATION, EXECUTION OR PERFORMANCE
THEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, UNLESS OTHERWISE
EXPRESSLY SET FORTH THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE
STATE OF NEW YORK.

 

(k)       Waiver of Jury Trial. EACH OF THE COMPANY AND THE PURCHASER HEREBY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF, OR RELATING TO, THIS AGREEMENT, THE PREFERRED SHARES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 



 

If the foregoing correctly sets forth our understanding, please sign the form of
acceptance on the enclosed counterpart of this letter and return the same to the
undersigned, whereupon this letter shall become a binding contract between the
Purchaser and the Company.

 

  Very truly yours,         XFIT BRANDS, INC.         By: /s/ J. Gregory Barrow
  Name: J. Gregory Barrow   Title: CEO

 

 

 

 



The foregoing Preferred Stock Purchase Agreement
is hereby accepted as of the date first
set forth above.

 

PIMCO FUNDS: PRIVATE ACCOUNT PORTFOLIO SERIES:
PIMCO HIGH YIELD PORTFOLIO
By: Pacific Investment Management Company LLC,
as its Investment Advisor, acting through Investors
Fiduciary Trust Company, in the Nominee Name of IFTCO

 

By: /s/ T. Christian Stracke   Name: T. Christian Stracke   Title: Managing
Director  

 

 

 

 